ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

Applicant’s Amendments filed 2/4/2022 regarding the deletion of the term “meaningful” in claims 5, 10, and 11 in response to the rejection under 35 U.S.C. 112(b) would be acceptable as placing some of the claims in better form for appeal or complying with objections or requirements as to form, if a separate paper were filed containing only such amendments.  However, Examiner notes that the rejection would not be withdrawn for Claims 10 and 11, as not all instances of the term “meaningful” were deleted from the claims.

Applicant’s remaining amendments are not entered for the reasons stated on the attached form PTOL-303, see NOTE.

Response to Arguments

Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claim 1 that the prior art of record does not teach or suggest “the capture of a time-series of actions for a user with the design tool,”  Examiner respectfully disagrees for the reasons stated in the Final Rejection dated 12/8/2021 in addition to the following.
	Examiner first directs Applicant to Song paragraph [0034], wherein user input information is captured by a GUI to create a digital twin.  Each time a user inputs information is considered an action which is captured by the GUI.  Because this user input is not a singular, one time input action, but rather a series of inputs using the GUI over time, e.g. filling out a form as taught in Song paragraph [0034], these inputs which are captured are therefore a time-series of interactions by the user which are captured by the GUI. This meets the claim limitations as currently claimed, as the claim limitations do not define the term “time series of user interactions” to distinguish it from the teachings by the prior art, and therefore Applicant’s arguments are not persuasive and the rejection is maintained.

	Applicant’s remaining arguments regarding the remaining independent and dependent claims have been fully considered, but are not persuasive for the reasons stated above or are moot because the arguments are directed towards the newly added claim limitations which are not entered for the reasons stated on the attached form PTOL-303, see NOTE.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.